t c no united_states tax_court estate of noordin m charania deceased farhana charania mehran charania and roshankhanu dhanani administrators petitioners v commissioner of internal revenue respondent docket no filed date decedent d and his wife were born and married in uganda and were citizens of the united kingdom in they were exiled from uganda and moved to belgium d and his wife did not formally change their marital regime under the procedures prescribed by the belgian civil code at the time of his death in big_number shares of citigroup stock were held in d’s name the estate contends that the shares were community_property under belgian law and that only one- half of the value of the shares is included in the value of the gross_estate the estate_tax_return was not timely filed the estate asserts reasonable_cause as a defense to a sec_6651 i r c addition_to_tax and asserts that prior abatement of a similar addition_to_tax is a concession by r held the shares were not community_property because belgian conflict of laws rules would apply english law to the marital regime under english law the shares were property of d held further the estate has not established reasonable_cause for late filing of the return diane currier ryan william f sheehan and laura rees acosta for petitioners mary p hamilton for respondent opinion cohen judge respondent determined a deficiency in the federal estate_tax of the estate of noordin m charania the estate in the amount of dollar_figure and an addition_to_tax under sec_6651 for the late filing of the estate_tax_return the issues for decision are whether the value of the gross_estate includes the value of all of the shares of a u s_corporation registered in the name of noordin m charania decedent a nonresident_alien at his date of death and whether the estate is liable for the sec_6651 addition_to_tax unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the date of decedent’s death and all rule references are to the tax_court rules_of_practice and procedure background this case was submitted fully stipulated under rule and the stipulations of the parties are incorporated herein by this reference decedent a resident of belgium died on date as the sole beneficiaries of the estate roshankhanu dhanani mrs dhanani farhana charania ms charania and mehran charania mr charania are the administrators of the estate under belgian law at the time the petition in this case was filed mrs dhanani was a resident of belgium and ms charania and mr charania were residents of england for purposes of this opinion in describing the arguments made the estate and the administrators are referred to as petitioners decedent was born in in uganda and was a citizen of the united kingdom mrs dhanani was born in uganda and is a citizen of the united kingdom on date uganda a former british protectorate became independent from britain decedent and mrs dhanani were married on date in uganda decedent and mrs dhanani did not sign a marriage contract at any time before or after their marriage while living in uganda decedent worked as the sole_proprietor of a company called transit congo which acted as an agent for cmb a belgian shipping company in idi amin president of uganda ordered the expulsion of ugandans of asian descent providing a 3-month deadline for them to leave accordingly decedent and his family left uganda permanently in date and moved to belgium when decedent and mrs dhanani left uganda all of their assets within uganda were seized by the government they did not own any securities or other assets outside of uganda and they left uganda with only a few items of personal_property decedent and mrs dhanani did not intend to return to uganda and intended to stay in belgium indefinitely while living in belgium decedent continued to be self- employed as an agent for the belgian shipping company cmb mrs dhanani was not employed in belgium decedent and mrs dhanani resided in belgium from the time they were forced to leave uganda in through the time of decedent’s death on date decedent and mrs dhanani remained citizens of the united kingdom at all times belgian law permits married couples to modify or change the matrimonial regime defining their property rights during marriage and specifies procedures for doing so see code civil art codes larcier vol i droit civil et judiciaire belg decedent and mrs dhanani did not execute any documents in belgium requesting that their marital property regime be changed to a community_property regime on date decedent executed a will leaving his property one-third each to mrs dhanani ms charania and mr charania in date decedent purchased big_number shares of citicorp stock that were held in safekeeping in an account in the name of mr noordin m w charania at a branch of a belgian bank in hong kong that later became fortis bank asia hk fortis account on or about date these citicorp shares were converted into big_number shares of citigroup inc citigroup stock as of date decedent owned big_number shares of citigroup consisting of decedent’s purchased shares plus a stock_dividend of big_number shares in a stock split resulted in decedent’s acquiring big_number additional citigroup shares at the time of decedent’s death these big_number shares of citigroup were registered in decedent’s name and remained in safekeeping in the fortis account on date the value of big_number shares of citigroup common_stock was dollar_figure per share or dollar_figure on date the value of the big_number shares of citigroup common_stock was dollar_figure per share or dollar_figure on date a form_4768 application_for extension of time to file a return and or pay u s estate and generation- skipping transfer_taxes was sent to the internal_revenue_service irs on behalf of the estate by petitioners’ former counsel the estate applied for an extension of time to file an estate_tax_return until date and an extension of the time to pay the estate_tax until date the irs approved the extension to file until date but took no action regarding the extension to pay the estate_tax on date the estate paid tax of dollar_figure on date mrs dhanani as decedent’s surviving_spouse executed the charania qualified_domestic_trust agreement between roshankanu dhanani as settlor and farhana charania mehran charania and gregory d testerman as trustees on date the estate mailed to the irs a form na united_states estate and generation-skipping_transfer_tax return electing the alternate_valuation_date of date treating the citigroup stock as community_property on schedule a gross_estate in the united_states the estate reported at the decedent’s death big_number shares of citigroup inc common_stock stood in his name under belgian law the decedent and his wife roshankhanu dhanani each held a one-half community interest in these shares accordingly a one-half interest or big_number shares is included in the gross_estate of the decedent a letter dated date from nele daem an attorney licensed to practice law in belgium representing petitioners was attached to the return the letter stated in part i have been advised by my clients that the decedent at his death held big_number shares of the common_stock of citigroup inc in account with fortis bank asia hk the account was titled in the sole name of decedent i have also been advised that the account consists of assets acquired by the decedent and mrs dhanani during their marriage and that no part of the account consists of assets acquired by either of them by gift or inheritance during the marriage or by other means that would cause the assets to be considered the separate_property of one spouse under the law of belgium under belgian law the account was therefore the community_property of the decedent and mrs dhanani immediately prior to the death of the decedent as community_property one-half of the account was owned by the decedent and one-half of the account was owned by mrs dhanani notwithstanding that title to the account was in the sole name of the decedent upon the death of the decedent mrs dhanani became entitled to receive one-half of the assets held in the account as her community_property and this one-half of the assets was not subject_to disposition by the will of the decedent or to succession to the heirs of the decedent by operation of law mrs dhanani’s right to receive one-half of the assets held in the account is due to her community interest in the account prior to the death of the decedent and not to any right arising from the death of the decedent on date the irs sent to the estate a notice_of_deficiency determining that the value of all big_number shares should be included in the value of decedent’s gross_estate the notice also determined an addition_to_tax under sec_6651 petitioners sent to the irs a letter dated date requesting that the addition_to_tax be waived on the ground that the failure_to_file and pay any taxes owed in a timely manner was not due to willful neglect but reasonable_cause the irs abated the additions to tax that had been assessed on date during the administrative portion of this case the parties agree that our decision in this case is appealable to the court_of_appeals for the first circuit discussion decedent and mrs dhanani united kingdom citizens after being exiled from the place of their births and marriage made belgium their residence for approximately years and intended to remain in belgium indefinitely thus both were domiciled in belgium at the date of decedent’s death--a matter respondent does not dispute the decisive question is thus whether the forced exile of decedent and his wife from uganda altered the location of the matrimonial domicile as used to determine the marital property regime under applicable law few precedents have been identified and none of the authorities relied on by the parties is directly in point or categorical none of the authorities is recent as a general_rule the internal_revenue_code imposes a federal tax on the transfer of the taxable_estate determined as provided in sec_2106 of every decedent nonresident_not_a_citizen_of_the_united_states sec_2101 the taxable_estate of a nonresident not a united_states citizen is defined in sec_2106 as the value of that part of a decedent’s gross_estate which at the time of his death is situated in the united_states less applicable deductions sec_2103 specifies that the gross_estate of a nonresident_alien shall be that part of his gross_estate determined as provided in sec_2031 which at the time of his death is situated in the united_states thus the gross_estate of a nonresident_alien comprises all property real or personal tangible or intangible to the extent provided in sec_2033 through so long as that property is located in the united_states sec_2031 sec_2103 under sec_2104 corporate stock held by a nonresident who is not a u s citizen is deemed property situated within the united_states only if it is stock issued by a domestic_corporation a domestic_corporation is one organized in the united_states or under the law of the united_states or of any state sec_7701 it is not disputed that the citigroup stock is property situated within the united_states because it is stock issued by a domestic_corporation and that an estate_tax_return must be filed because decedent’s gross_estate in the united_states exceeds dollar_figure see sec_6018 sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death petitioners contend that citigroup shares registered in decedent’s name at his death were community_property under belgian law and that only one-half of the value is included in the value of decedent’s gross_estate respondent argues that the citigroup shares were not community_property but separate_property according to english law community_property is not defined in the internal_revenue_code for estate and gift_tax purposes see sec_2033 and the regulations thereunder to resolve this issue we must examine foreign law under rule the determination of foreign law is an issue of law for this court and we may consider any relevant material or source whether or not submitted by a party or otherwise admissible in evidence see fed r civ p see also 88_f3d_501 7th cir pursuant to rule the parties have submitted copies of relevant materials and sources that they rely on including foreign cases additionally respondent relies on the following english conflict of laws treatises dicey morris collins on the conflict of laws lawrence collins et al eds 14th ed hereinafter dicey morris collins dicey morris on the conflict of laws lawrence collins et al eds 11th ed and cheshire and north’s private international law p m north jj fawcett eds 12th ed respondent also submitted reports from the law library of congress that evaluate matrimonial property regimes under belgian conflicts law whether belgian or english law would apply in this case and whether any ugandan law dealt with movable property ownership of spouses once domiciled in uganda neither the law library of congress foreign law specialist who wrote the report on ugandan law nor the court found any material to indicate whether uganda law would govern the ownership of movable property of spouses once domiciled in uganda who had left uganda petitioners rely principally on an opinion prepared on their behalf by london barrister matthew cook regarding english law and an opinion from professor hans van houtte a belgian law professor petitioners’ reply brief concisely and fairly summarizes the analysis presented by the parties as follows a belgian law determines whether or not the big_number citigroup shares were held as community_property b under belgian conflict of laws principles the ownership of matrimonial property is governed by the law of the common nationality of the spouses in this case the law of the united kingdom c the key question for decision is whether an english court in this case would follow the doctrine_of immutability under which the question whether property is held as community_property turns on the law of the parties’ domicile at the time of marriage or the doctrine_of mutability under which the question turns on the law of the parties’ domicile at the time of the decedent’s death d if the immutability doctrine applies ownership of the citigroup shares continued to be governed by english substantive marital property law even after the move of decedent and his spouse to belgium and petitioners must lose this case because decedent and his spouse did not formally change their marital regime under the procedures prescribed by the belgian code civil e if on the other hand the doctrine_of mutability applies petitioners win because the exile of decedent and his spouse from uganda and their arrival in belgium with the intent to remain there permanently brought them as a matter of law under belgium’s community_property regime with no need to follow the code civil formalities determining the marital regime applying belgian conflict of laws rules the answer to the question presented is found by reference to english law including english conflict of laws rules under english conflict of laws rules in the absence of a contract or settlement the rights obtained by a husband or wife in each other’s movable property as a result of marriage are determined by the law of the matrimonial domicile whether the property is possessed at the time of the marriage or acquired afterwards see re egerton's will trusts ch collier conflict of law sec_281 3d ed thus the matrimonial domicile in this case is determined according to english law under english conflict of laws principles a person’s domicile is his or her permanent home where he or she resides without any intention of moving from it permanently or for an indefinite period of time see dicey morris collins pars and a person can acquire a domicile of choice through a combination of residence and intention of permanent or unlimited residence exclusively in the domicile of choice see id par historically the matrimonial domicile has been deemed to be the domicile of the husband at the time of marriage see collier supra pincite when the parties are domiciled in the same country at the time of the marriage the issue of domicile does not typically arise and in the absence of special circumstances that country is the matrimonial domicile dicey morris collins n par re egerton’s will trusts supra in this case the spouses were domiciled in the same country at the time of marriage and english law would identify the matrimonial domicile of decedent and mrs dhanani as uganda from the time of their marriage until they were exiled from uganda see re egerton’s will trusts supra the domicile and matrimonial proceedings act now provides that a married woman’s domicile is to be ascertained by the same factors as any other individual’s domicile see cheshire and north’s private international law this act is not applicable here because decedent and mrs dhanani were married before its enactment in any event both spouses here apparently always maintained the same domicile as petitioners recognize the issue to be decided is whether english law would recognize a change in decedent and mrs dhanani’s matrimonial domicile to belgium as effecting a change in their property rights english law is unsettled regarding this issue it has been summarized as follows there are two competing theories those of ‘immutability’ and ‘mutability’ according to the first the parties’ property acquired after the change_of domicile is subject_to the regime which was established before the change_of domicile under the latter doctrine rights to property acquired after the change are regulated by the law of the parties’ domicile at the date of its acquisition collier supra pincite the primary english case dealing with migratory spouses and movable property is de nicols v curlier a c in this case the house of lords held that the matrimonial regime applicable to the parties was not affected by the change_of domicile in de nicols the husband and wife were both french citizens married in france at the time french law provided that property of the marriage was community_property thereafter they moved to england and accumulated substantial wealth the husband predeceased the wife in his english will he attempted to dispose_of his entire movable estate as permitted under english law by establishing a_trust for the life benefit of his wife the surviving wife contested the provisions of the will contending that under french law she already had a vested interest in half of her husband’s personal_property acquired during the marriage and that french law should control the disposition of all property acquired before and after the spouses became domiciled in england the house of lords ruled for the surviving_spouse on the premise that absent other agreement under french law the spouses were deemed to have adopted the community_property regime for the duration of their marriage as if they had signed a contract to that effect an implied contract theory the french law of community_property applied to the property acquired after they became domiciled in england just as to property acquired before the move in reaching the decision in de nicols v curlier supra the house of lords distinguished the earlier case of lashley v hog paton scottish appeals case identifying that case as considering an issue of rights of inheritance under the applicable law of domicile at death and not marital property rights in lashley the spouses were domiciled in england at the time of their marriage and later moved to scotland where the wife predeceased the husband after the husband’s death an issue arose as to whether all the property of the marriage or only half would be disposed of entirely to his heirs the court held that half of the combined marital estate passed under scottish succession law to the heirs of each spouse respondent asserts that although de nicols v curlier is not a modern decision it has never been overruled further the house of lords in de nicols rejected the result in lashley v hog on a number of grounds de nicols clearly recognizes an implied contract of spouses upon marriage and there has been no intervening decision to the contrary respondent contends that since decedent and mrs dhanani had the common nationality of a common_law country and did not select a community_property regime after they moved to belgium their marital regime by default is that of separate_property applying the traditional analysis decedent and mrs dhanani as citizens of the united kingdom marrying in a country where the law is based upon english common_law at the time of their marriage would have considered that british law separation of property applied regarding their marital property petitioners however contend that de nicols v curlier supra is distinguishable from this case primarily because the case says nothing at all about circumstances of forced exile london barrister matthew cook suggests in his opinion prepared at petitioners’ request that under an implied contract theory as applied in de nicols v curlier supra when decedent and mrs dhanani changed their domicile they must be considered to have chosen to accept the law of their new domicile--belgium-- including the principles of matrimonial property that belgium may apply barrister cook further opines that a british court would apply the doctrine_of mutability under which the domicile of a married couple may be changed under certain circumstances such as forced exile rather than the doctrine_of immutability under which a couple’s domicile cannot be changed except by a document signed by them applying the doctrine_of mutability a british court would hold that the spouses’ forced exit from uganda and their establishment of a permanent domicile in belgium changed their marital domicile from uganda to belgium with the result that belgian substantive law would govern their rights in marital property in his opinion professor van houtte quotes a passage from dicey morris collins supra pincite the doctrine_of immutability does not produce satisfactory results if the spouses are forced to change their domicile by political or economic pressure it does not seem reasonable that refugees who have acquired a domicile of choice in england or elsewhere after their marriage should continue to be governed for the rest of their lives by the law of their matrimonial domicile petitioners have neither provided persuasive authority nor proposed a workable rule as to when mutability becomes effective they have not cited any law suggesting that the earnings_of decedent from which the shares were purchased were community_income under the laws of belgium see eg 87_tc_814 82_tc_83 65_tc_982 there are no objective criteria for determining that a change in the character of their marital property occurred and if so whether it took effect immediately or or years after decedent and mrs dhanani left uganda the only objective evidence is that the citigroup shares were acquired and held solely in decedent’s name in approximately years after the move to belgium although they resided in belgium for years decedent and mrs dhanani did not take the steps available under belgian law to change their marital property regime and there is no other evidence of their intention before the date of death to change the character of their property the parties have not cited and we have not found any authorities that determine the nature of property without regard to intent expressed or implied according to the law applicable at the time of the marriage we conclude that under english law applied pursuant to belgian conflict of laws principles all of the shares of citigroup stock were property of decedent taxable in his estate sec_6651 addition_to_tax petitioners argue that no addition_to_tax should be imposed because the failure_to_file the estate_tax_return timely was due to reasonable_cause rather than willful neglect under sec_6075 an estate_tax_return is due within months after the date of a decedent’s death the irs may grant a reasonable extension of the time to file an estate_tax_return see sec_20_6081-1 estate_tax regs an extension of time for filing a return does not operate to extend the time for payment of the estate_tax sec_20_6081-1 estate_tax regs executors who are abroad may request extensions beyond the automatic 6-month period see sec_6081 sec_20_6081-1 and c estate_tax regs the regulations provide that the request for an extension of time to file should be made before the expiration of the time within which the return is due and early enough to enable the irs to consider the request and reply to it sec_20_6081-1 estate_tax regs in this case the form_4768 request for an extension was filed date the irs granted an extension for filing the estate_tax_return until date the record does not indicate that petitioners requested an extension for filing beyond the initial request that the irs granted the estate_tax_return was filed date approximately a year after the extended due_date sec_6651 provides that in the case of failure_to_file a tax_return on the date prescribed for filing including any extension of time for filing there shall be added to the tax required to be shown on the return an amount equal to percent of that tax for each month or fraction thereof that the failure_to_file continues not exceeding percent in the aggregate unless it is shown that the failure_to_file timely is due to reasonable_cause and not due to willful neglect reasonable_cause for delay is established where a taxpayer is unable to file timely despite the exercise of ordinary business care and prudence 469_us_241 n sec_301_6651-1 proced admin regs w illful neglect has been defined as a conscious intentional failure or reckless indifference united_states v boyle supra pincite whether a failure_to_file timely is due to reasonable_cause and not willful neglect is a question of fact id pincite n 326_f2d_261 9th cir affg on this issue 37_tc_962 petitioners argue that reasonable_cause for the failure_to_file timely is established by their counsel’s actions related to the legal complexities regarding the ownership of the shares by decedent’s spouse and the practical steps required to form a qualified_domestic_trust respondent relying on united_states v boyle supra asserts that petitioners have not presented any details as to why the return was late and that the record does not support petitioners’ assertion of reasonable_cause because administrators have a duty to ascertain the due_date of the estate_tax_return and file it timely regardless of any reliance on counsel in boyle the executor hired an attorney for his mother’s estate the attorney received pertinent information and documents necessary to file the estate_tax_return for the estate and assured boyle that the return would be filed on time but it was filed months late because of a clerical_error id pincite- the supreme court in boyle also noted factors that have been considered reasonable_cause by the irs including unavoidable postal delays the taxpayer’s timely filing of a return with the wrong irs office the taxpayer’s reliance on the erroneous advice of an irs officer_or_employee the death or serious illness of the taxpayer or a member of his immediate_family the taxpayer’s unavoidable absence destruction by casualty of the taxpayer’s records or place of business failure of the irs to furnish the taxpayer with the necessary forms in a timely fashion and the inability of an irs representative to meet with the taxpayer when the taxpayer makes a timely visit to an irs office in an attempt to secure information or aid in the preparation of a return id pincite n none of the above factors is present here there is no evidence of steps taken by petitioners to assure that the return was filed on time petitioners have asserted generally that they relied on counsel to determine whether a u s estate_tax_return was due that there were legal complexities regarding the ownership of the citigroup shares and that time was necessary to form a qualified_domestic_trust the reasonableness of their actions and excuses for lateness is not self-evident regulations provide that even if the information available is not sufficient to permit preparation of a complete estate_tax_return as of an extended due_date for filing such a return a return that is as complete as possible must be filed by that due_date sec_20_6081-1 estate_tax regs see also sec_20_6018-2 estate_tax regs additionally filing of supplemental information is permitted see 115_tc_135 sec_20_6081-1 estate_tax regs the estate_tax_return mailed to respondent on date reported the shares as community_property as indicated on the extension request dated date thus it does not appear that petitioners were unaware of the requirement of filing a return or the due_date or that their filing position changed from the date of their extension request to the date the return was filed the alleged complexities are not among the circumstances recognized to constitute reasonable_cause petitioners also argue that because the irs abated additions to tax that had been assessed at the time the return was filed the remaining addition_to_tax under sec_6651 should also be abated because there is no logical or legal reason for treating the sec_6651 addition differently for the deficiency than there was for the amount reported on the late- filed return respondent contends that in the absence of a closing_agreement or other binding agreement covering the late-filing addition_to_tax the applicability of the addition_to_tax in dispute must be decided on the record before the court this court has held that the irs did not exceed its statutory authority by determining an addition_to_tax after an abatement of a late-filing addition_to_tax see sec_7121 94_tc_306 the determination of reasonable_cause by the director of an irs service_center under sec_301_6651-1 proced admin regs is an administrative action and does not estop the irs from later reasserting the addition_to_tax for late filing sec_301_7121-1 proced admin regs petitioners have not shown any agreement that would preclude the determination of the addition_to_tax here because the record does not establish reasonable_cause the addition_to_tax will be sustained to reflect the foregoing decision will be entered for respondent
